Exhibit 10.2

 

SECURED PROMISSORY NOTE

﻿

$2,500,000

August 23, 2018

﻿

﻿

FOR VALUE RECEIVED, the undersigned, ParkerVision, Inc., a Florida corporation,
(the “Maker”) unconditionally promises to pay to the order of Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., a Massachusetts professional corporation
(“Mintz Levin”), at One Financial Center, Boston, MA 02111, or at such other
place as Mintz Levin or any holder hereof may from time to time designate, the
principal sum of TWO AND ONE HALF MILLION UNITED STATES DOLLARS ($2,500,000), in
lawful money of the United States, in accordance with this Secured Promissory
Note (this “Note”).  This Note shall be non-interest bearing except in an Event
of Default (as defined below). 

﻿

This Note is payable in monthly installments with a first installment of ONE
HUNDRED THOUSAND DOLLARS due upon execution of this Note and monthly
installments of TWO HUNDRED THOUSAND DOLLARS ($200,000) commencing November 1,
2018 and continuing until the entire unpaid principal balance of this Note is
paid, without interest except as set forth below. Whenever any payment hereunder
shall be due on a day which is not a business day, the due date thereof shall be
extended to the next succeeding business day.

﻿

The Maker may, at its option, at any time and from time to time, prepay all or
any part of the principal balance of this Note, without penalty or premium.

﻿

The Maker’s performance of its obligations under this Note will be secured by
the IP Collateral identified and described as security therefor in the Security
Agreement between Maker and Mintz Levin (the “Security Agreement”), subject to
an amendment of security interest and amendment to the Claims Proceeds
Investment Agreement between the Maker and Brickell Key Investments, LP (“BKI”)
whereby BKI agrees to release the IP Collateral.

﻿

Consideration for this Note is the forbearance of Mintz Levin in the collection
of its attorney’s fees and costs owed for services and costs incurred and billed
through June 30, 2018 in the amount of $1,898,170 from invoices due to Mintz
Levin by Maker in accordance with the Fee Agreement (as defined in the Security
Agreement), and prepayment of $601,830 for attorney’s fees and costs to be
billed in the future under the Fee Agreement, and for other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged.  To the
extent an amount less than $601,830 is incurred for future attorney’s fees and
costs under the Fee Agreement, the outstanding balance of the Note will be
reduced accordingly.

﻿

In the event that Maker is sold, directly or indirectly, through a sale or other
transfer of all or substantially all of its assets, or a transfer of 50% or more
of its capital stock in one or a series of transactions, or through a merger or
other transaction with similar effect, then upon such event Maker shall pay the
entire outstanding balance of this Note.





--------------------------------------------------------------------------------

 



If the Maker shall default in the punctual payment of any sum payable with
respect to this Note, or if a Maker liquidates, or if the Maker contest or fails
to perform their obligations to Mintz Levin for any reason whatsoever, or if any
lien, levy, execution, seizure, attachment or garnishment shall be issued, made
or filed on or against any property of either Maker, or if either Maker shall
become insolvent (however defined or evidenced), make an assignment for the
benefit of creditors, or any petition or proceeding for any relief under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, liquidation or dissolution law or statute now or hereinafter in
effect (whether at law or in equity) is filed or commenced by or against, Maker
or any property of Maker (each of the foregoing, an "Event of Default"), then
Mintz Levin may, at its option, declare any or all of the amounts owing under
this Note, to be due and payable, whereupon the maturity of the then unpaid
balance of this Note shall be accelerated and the same, together with all
interest accrued thereon, shall forthwith become due and payable, provided that
if any petition or proceeding for any relief under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, receivership,
liquidation or dissolution law or statute now or hereinafter in effect (whether
at law or in equity) is filed or commenced by or against Maker or the property
of Maker, all amounts owing under this Note shall be, without notice,
declaration or any action by Mintz Levin, accelerated, and immediately due and
payable. After an Event of Default and/or acceleration, as herein provided,
interest shall accrue and be payable on demand prospectively from the Event of
Default until this Note is fully satisfied at a rate of 12% per annum.  In no
event shall the rate of interest hereunder exceed the maximum interest rate
permitted by applicable law.

﻿

The Maker hereby waives diligence, demand, presentment, protest and notice of
any kind, and assent to extensions of the time of payment, release, surrender or
substitution of security, or forbearance or other indulgence, without
notice.  No act, omission or delay by Mintz Levin or course of dealing between
Mintz Levin and the Maker shall constitute a waiver of the rights and remedies
of Mintz Levin hereunder.  No single or partial waiver by Mintz Levin of any
Event of Default or right or remedy which it may have shall operate as a waiver
of any other Event of Default, right or remedy or of the same Event of Default,
right or remedy on a future occasion.

﻿

THE MAKER ACKNOWLEDGE THAT THEY HAVE HAD AN OPPORTUNITY TO REVIEW THIS NOTE WITH
COUNSEL OF THEIR CHOICE, AND THAT IT HAS BEEN ADVISED TO DO SO, THAT IT HAS MADE
ITS OWN DETERMINATION TO EXECUTE THIS NOTE AFTER CONSIDERATION OF ALL OF THE
TERMS OF THIS NOTE AND ALL OTHER FACTORS WHICH IT CONSIDERS RELEVANT.

﻿

Maker hereby agrees that the performance, construction and enforcement of this
Note shall be governed by the laws of the State of New York.  Maker consents to
the jurisdiction of any and all State and Federal courts in the State of New
York, which courts shall have the exclusive jurisdiction over controversies
which may arise under or in relation to this Note, including but not limited to
controversies relating to the execution, interpretation, breach, enforcement or
compliance with this Note.  Maker hereby consents to service, jurisdiction and
venue of such courts for any litigation arising from this Note, and waivers any
other venue to which it might be entitled by virtue of domicile, residence,
incorporation or otherwise.





 

2

--------------------------------------------------------------------------------

 



Unless otherwise provided herein, all notices, requests and other communications
to any party hereunder shall be in writing and shall be personally delivered or
sent by certified mail, postage prepaid, return receipt requested, or by a
reputable courier delivery service or by email and shall be given,

﻿

If to the Maker:

﻿

ParkerVision, Inc.

7915 Baymeadows Way, Suite 400

Jacksonville, Florida  32256

Attention: Chief Financial Officer

Email:  cpoehlman@parkervision.com

﻿

If to Mintz Levin, to its address set forth above or such other address as such
party may hereafter specify by notice to Mintz Levin and the Maker. 

﻿

No provision hereof shall be modified, altered or limited except by a written
instrument expressly referring to this Note and to such provision, and executed
by the Maker and Mintz Levin.

﻿

In the event that any court of competent jurisdiction shall determine that any
provision, or any portion thereof contained in this Note shall be unreasonable
or unenforceable in any respect, then such provision shall be deemed limited to
the extent that such court deems it reasonable and enforceable, and as so
limited shall remain in full force and effect.  In the event that such court
shall deem any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Note shall nevertheless remain in full force and
effect.

﻿

This Note and all obligations evidenced hereby shall be binding upon the
successors and assigns of the Maker and shall, together with the rights and
remedies of Mintz Levin hereunder, inure to the benefit of Mintz Levin, its
successors, endorsees and assigns.

﻿

In the event that the Maker default on any obligations hereunder, the Maker
agrees to pay, in addition to unpaid principal and interest, all reasonable
costs and expenses incurred in attempting or effecting collection hereunder,
including reasonable attorney’s fees, whether or not suit is instituted.

﻿





 

3

--------------------------------------------------------------------------------

 



This Note shall take effect as an instrument under seal.

﻿

﻿

MAKER:

 

 

 

﻿

PARKERVISION, INC.

﻿

 

 

﻿

By:

/s/ Jeffrey Parker

﻿

 

Chief Executive Officer

﻿

﻿



 

4

--------------------------------------------------------------------------------